Citation Nr: 1138201	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-24 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the service-connected bilateral hearing loss.  

2.  Entitlement to an increased disability rating for the service-connected bilateral hearing loss, rated as noncompensable from January 30, 2001, rated as 10 percent disabling from August 19, 2003, and rated as 60 percent disabling from April 2, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1958 to August 1960 and from October 1961 to August 1962.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, that granted service connection for a bilateral hearing loss disability and assigned a noncompensable rating effective from January 30, 2002.  The Veteran appealed for a higher initial rating and an earlier effective date for service connection for bilateral hearing loss disability.

In a March 2003 decision, the RO assigned an earlier effective date of January 30, 2001, for service connection for bilateral hearing loss disability.  The Veteran continued an appeal for an earlier effective date for bilateral hearing loss disability and, through various correspondence, including in March 2005, indicated his desire to continue his appeal with regard to the initial rating assigned for the service-connected bilateral hearing loss.  

In a June 2005 rating decision, the RO granted an increased rating to 60 percent for the service-connected bilateral hearing loss disability effective from April 2, 2005.  The RO also issued a statement of the case (SOC) in June 2005 that addressed the issue of entitlement to an increased rating for the service-connected bilateral hearing loss.  

In a June 2005 VA Form 9, the Veteran indicated his desire to continue the appeal with respect to the issue of entitlement to an earlier effective date for the assignment of the 60 percent rating for the service-connected hearing loss.  However, this issue was not yet on appeal and the VA Form 9 was accepted as a notice of disagreement as to the effective date assigned for the assignment of the 60 percent rating.  This VA Form 9 was, however, timely received subsequent to the issuance of the June 2005 SOC which addressed the issue of entitlement to a higher rating for the service-connected hearing loss; and, since the issue of an earlier effective date for the assignment of a 60 percent rating for hearing loss is inextricably intertwined with the issue of entitlement to an increased rating for hearing loss, the issue of an increased rating should have remained on appeal, particularly given that the Veteran noted on his VA Form 9 that his hearing loss disability had been the same level of severity since his filed his claim in 2001.  Thus, the VA Form 9 received in June 2005 should have been accepted as a substantive appeal as to the increased rating issue.  

Meanwhile, the RO subsequently issued an SOC as to the earlier effective date issue in March 2006 and the Veteran timely perfected an appeal as to that issue with the submission of another VA Form 9 received at the RO in March 2006.  

In December 2006, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  During the December 2006 videoconference, the Veteran withdrew appeals for an earlier effective date for a tinnitus rating, service connection for hemorrhoids, and service connection for a cervical spine disability.

In a May 2007 decision, the Board denied entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the bilateral hearing loss.

In September 2007, the Veteran submitted a motion for reconsideration of that portion of the May 11, 2007 that denied entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the service-connected bilateral hearing loss.  The Board denied that motion in March 2008.  The September 2007 motion by the Veteran also served as a motion for revision of the May 2007 Board decision as to the assignment of the effective date for the assignment of the 60 percent rating.  The Veteran alleged that there was CUE in the Board decision for two reasons.  First, the Veteran asserted that the evidence contained in the June 2002 VA audiology examination warranted the assignment of a compensable disability rating and that the Board failed to properly rate the Veteran's hearing loss disability based upon this evidence.  Second, the Veteran also contended that the private audiology examination report of record at the time of the May 2007 Board decision supported the assignment of a 60 percent disability rating for the service-connected hearing loss.

In a March 2009 decision, the Board denied the Veteran's motion to revise or reverse the May 11, 2007 Board decision insofar as it denied an effective date earlier than April 2, 2005 for the assignment of a 60 percent rating for the service-connected hearing loss.  

However, evidence pertinent to the issue of entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the service-connected hearing loss was in VA's constructive possession at the time the Board issued the May 11, 2007 decision, but was not associated with the claims file or received at the Board until after issuance of the May 2007 decision.  Accordingly, that portion of the May 11, 2007 Board decision addressing the issue(s) of entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the service-connected bilateral hearing loss was vacated.  

Similarly, because the May 2007 Board decision had been vacated, that meant that there was no final decision in the matter, and therefore there could be no CUE in the May 2007 decision.  Accordingly, the March 2009 Board decision also had to be vacated.  

The Board vacated both the May 2007 Board decision and the March 2009 Board decision in February 2010.  The issue of entitlement to an earlier effective date for the assignment of a 60 percent rating was remanded for additional development of the record.  

Before the case was returned to the Board for appellate disposition, the RO issued a rating decision in March 2011 that granted an increased rating to 10 percent for the service-connected hearing loss from August 19, 2003.  In March 2011, the RO received an NOD with the assignment of a 10 percent rating for the service-connected hearing loss from August 19, 2003.  

The Veteran, however, asserts that a 60 percent disability rating is warranted since the effective date of service connection for hearing loss because his hearing loss disability has not changed since the effective date of service connection.  Because this issue is already on appeal, as noted above, and because the 10 percent awarded from August 19, 2003 is not a full grant of benefits on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, the Board must consider whether there are distinct time periods during the entire appeal period where the Veteran's symptoms warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently maintained that his hearing loss has been at least 60 percent disabling throughout the appeal period.

In correspondence received in May 2011, the Veteran requested to appear for a personal hearing before a Decision Review Officer (DRO) at the RO.  

Upon request, a claimant is entitled to a personal hearing before a Decision Review Officer (DRO) or other appropriate RO personnel, to present evidence and/or argument on any issued involved in a claim.  See 38 C.F.R. § 3.103(c)(1) &(2).  In this case, the Veteran requested a personal hearing at the RO after the case was certified to the Board.  Pursuant to 38 C.F.R. § 20.1304(b), an appellant and his or her representative will be granted a period of 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a personal hearing.  

This request was received within the requisite 90 day period following April 2011 notice that the Veteran's case had been returned to the Board's docket.  Moreover, the request for a hearing was in response to the RO's March 2011 rating decision that granted an increased rating for the service-connected hearing loss, an issue that is inextricably intertwined with the earlier effective date issue.  

Thus, the matter must be remanded to afford the Veteran an opportunity to appear for a personal hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an RO hearing.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  

2.  After undertaking any additional development deemed appropriate, readjudicate the Veteran's claim of entitlement to an effective date prior to April 2, 2005 for the assignment of a 60 percent rating for the service-connected bilateral hearing loss, and the claim for an increased disability rating for the service-connected hearing loss, rated as noncompensable from January 30, 2001, rated as 10 percent disabling from August 19, 2003, and rated as 60 percent disabling from April 2, 2005, taking into consideration all of the evidence added to the claims file since the May 2007 Board decision was issued, and, in particular, the Veteran's credible statements regarding the continuity of symptoms since the effective date of service connection, as well as the VA and private examination reports of record and the medical opinion of Dr. Taggert in a letter dated July 24, 2007.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period of time allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


